OPINION

Per Curiam:

To plaintiff’s complaint on its first cause of action for a judgment for1 $1,687.69 on a merchandise account, and *17on its second cause of action on defendant’s check for $1,200, knowingly drawn on a bank account having insufficient funds to meet it and which he had delivered to plaintiff as a payment on said account, defendant pleaded his discharge in bankruptcy and moved for summary judgment, showing that the debt to plaintiff had been listed in his schedules. From the judgment rendered on such motion plaintiff has appealed, asserting that the second cause of action was based on fraud, and was therefore not discharged in bankruptcy. Plaintiff’s only damage resulting from the alleged “fraud” would appear to be its disappointment when the check was returned for insufficient funds. Morris Plan Bank v. Baggarly, 68 Ga.App. 714, 23 S.E.2d 271. Judgment affirmed. As respondent’s only allowable costs would be the cost of typewriting his brief, and as such brief was of no assistance to the court, no costs are allowed.